Mr. JUSTICE GEORGE J. MORAN, dissenting: Under Rule 402(a) (1), the defendant must be informed of and understand the nature of the charge. In my opinion the trial court did not substantially comply with this rule. Upon defendant’s first appearance in court the trial judge paraphrased the indictment and the defendant stated he understood it. Almost 3 months later the defendant appeared with counsel and entered a plea of guilty. After confirming the terms of the negotiated plea with the defendant, the court stated: “You understand that the charge against you was Escape from the Illinois State Farm? Michael Eugene Prakel: Yes, sir.” This was the only direct attempt by the court to explain the nature of the charge at the actual plea proceeding. This court has held that merely informing the defendant of the name of the offense with which he is charged is not compliance with Rule 402(a)(1). The court must determine that he understands the nature of the charge, including both the acts and the intent necessary to constitute the offense. (People v. Troyan, 21 Ill.App.3d 375, 315 N.E.2d 335; People v. Billops, 16 Ill.App.3d 892, 307 N.E.2d 206.) It should be obvious that the colloquy quoted above does not satisfy the directive of Rule 402(a) (1) by any quantum, let alone substantially. It is therefore difficult to determine how the majority reached its conclusion unless it had reference to the proceedings of October 29, 1973, when the defendant made his first appearance. I believe it is clear that the supreme court in People v. Krantz, cited by the majority, had in mind the record of the actual guilty plea proceedings when it determined that “the entire record may be considered in determining whether or not there was an understanding by the accused of the nature of the charge.” I make this point to avoid any confusion that may arise from the treatment of this case by the majority opinion. To construe Krantz as allowing the whole course of events from first appearance to entry of judgment to be used to sustain otherwise insufficient admonitions would not only effectively defeat the spirit and purpose of Boykin, McCarthy, etc., but would run counter to the clear directive of Rule 402 where it said: “In hearings on pleas of guilty, there must be substantial compliance * * (Emphasis added.) Then too, it would seem unduly harsh and contrary to reality to make a defendant chargeable with an admonition given weeks or even months before he decided to "forego his constitutional rights and enter a plea of guilty. The majority holds that the recitation of the factual basis in this matter was an additional factor, apart from the entire record, which could satisfy Rule 402(a)(1) requirements. The record of’the January 22, 1974, hearing-included the following factual basis' statement from the State’s Attorney: ■ “Mr. Prakel was committed to the Department of Corrections, to the Illinois State Farm on the 26th of April, 1973 on a charge of Theft. This was a misdemeanor theft. He was admitted to the institution for a term of one year. Then on September 24, 1973, at approximately 7:35 a.m. he was working on a detail at the institution under the supervision of Kenneth Cunningham, and he left from that. He was apprehended about 8:43 on the same day, about three quarters of a mile east by Officer Gary Swofford and Don Stewart.- Now, the three officers whom I mentioned would testify to this under oath as well as either the Superintendent or ■his representative as to the lawful holding of Mr. Prakel in the Illinois State Farm and the record clerk would testify as to the records, in his information showing Mr. Prakel to be a lawful resident held by the Illinois Department of Corrections. The Court: Now, Mr. Prakel, in view of the statements given by the State’s Attorney is it still your desire to withdraw your [not guilty] plea subject to this agreement that has been reached by yoiir Attorney? Michael Eugene.Prakel: Yes, sir.” •The majority evidently cites People v. Troyan for the proposition that where the factual basis statement contains a “reasonably clear, hard-to-misunderstand restatement” of the elements of the charge and the facts 'therein are personally confirmed by the defendant, compliance with Rule 402(a)(1) may exist. However, the statement quoted above does not •contain allegations that defendant “left” intentionally or that he actually ■escaped “from the custody of the Department,” two elements contained in the definition of escape. And even more importantly, defendant was not personally addressed as to the correctness of the facts contained in :the State’s attempt to comply with Rule 402(c). He was asked if in light of ..the statement it was still his desire to plead guilty; This is something considerably less than an admission óf the correctness of the facts or even an .'admission that the facts could be proved by the State’s evidence. Accordingly, I feel that this aspect of the proceedings likewise failed to satisfy Rule 402(a)(1) requirements. Then too, there were other factors in this case that support defendant’s contention that he was not informed of the nature of the charge. The indictment charged defendant three times with the same offense of escape and there was never a showing in the record that defendant understood he could be sentenced on only one of these charges. I fail to see how the defendant could plead voluntarily and understandingly under these circumstances. In addition, the various admonitions regarding possible sentences were in such conflict as to provide another basis for confusion. Escape as it is involved here is a Class II felony carrying a possible sentence of 1 to 20 years (Ill. Rev. Stat., ch. 38, par. 1003 — 6—4). In defendant’s first appearance he was informed that the penalty was 1 to 10 years. Later, at the time the plea was entered, he was told that the possible sentence was 1 to 2 years. He was then told that the sentence would run consecutively with that already being served, but he informed the court that the previous sentence was completed. Under these circumstances it is difficult to assume that the defendant understood the nature of the charge. I respectfully dissent.